Citation Nr: 0529723	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
with gastrointestinal symptoms, currently rated 10 percent 
disabling.  

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to the service-connected 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1952 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The appellant currently resides 
within the jurisdiction of the VARO in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was last before the Board in March 2005, when it 
was remanded in order to schedule the appellant for a video 
conference hearing at the Cleveland VARO.  The appellant did 
not appear for the video conference hearing scheduled for him 
on July 13, 2005, and the appeal was returned to the Board.  
However, the Board has just received a written request from 
the appellant, dated in June 2005, asking that his video 
conference hearing be rescheduled as he was currently 
hospitalized and not sure of when he would be discharged from 
the hospital.  



Accordingly, this appeal is REMANDED to the RO via the AMC, 
in Washington, DC., for the following further actions:  

The AMC or the RO should schedule the 
appellant for a video conference hearing 
at the Cleveland VARO and should 
appropriately notify the appellant and 
his representative of the time and place 
to appear for this video conference 
hearing.  

Thereafter, in accordance with proper appellate procedures, 
the case should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

